Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to the amendments filed 08/18/2021. Claims 1, 6, 7, 10, 12, 14, and 16 have been amended. Claims 3-5, 13, 15, and 20 have been cancelled. Claims 1-2, 6-12, 14, 17-19, and 21-26 are currently pending.

Response to Arguments
Claim 14 has been cancelled, therefore the objection to claim 14 no longer stands.
In light of Applicant’s amendments regarding the 112(b) rejections of claims 7 and 20, the rejection has been withdrawn. However, the amended limitation “executing the scheduled itinerary” raises new grounds for rejection. 
In light of Applicant's amendment, the 101 rejection to claims 1-20 has been withdrawn.
Applicant’s amendments and arguments regarding the prior art objections have been fully considered but they are not persuasive. The prior art rejections have been updated to include the amended limitations and to clarify the reasoning given for the limitations that were not amended.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is not clear how the method of claim 7 or the computer program product of claim 20 could execute an itinerary, when it would seem that the person using the method of claim 7 or the computer program product of claim 20 should be executing the itinerary.  That is, the traveler execute the travel itinerary (paragraph [0024] of the published specification).  For purposes of prior art examination, Examiner is interpreting that the steps described in claims 7 and 20 are occurring at the time when the scheduled itinerary is being executed (i.e. at the airport, train station, point of departure, etc.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 4-6, 8, 11-13, 15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Alden et al (US 20170330295 A1, herein Alden) in view of Zappier et al (US 20180204213 A1, herein Zappier), in further view of Awad et al (US 20090063438 A1, herein Awad).
Regarding claim 1, Alden teaches a computer-implemented method (para. [0006] recites an apparatus comprising at least one processor and at least one storage medium having encoded thereon executable instructions that, when executed by the at least one processor, cause the at least one processor to carry out a method for administering travel arrangements for a household animal associated with a user is provided) comprising the steps of:
extracting, from a scheduled itinerary inputted via a graphical user interface (GUI), scheduling information comprising for timing requirements and location information (fig. 3 and para. [0083] recite a user, who may be a passenger and/or owner of a household animal, may input information into the travel arrangement system 300 through a user interface 302. Embodiments are not limited to working with a particular user interface 302 or type of user interface 302 and, as such, embodiments may operate with a user interface that is a webpage-based interface, a mobile "app" based interface, an interface of an application designed for execution by a laptop or desktop personal computer, a telephone interface, a voice response interface, or other interface. The user interface 302 may be implemented in a computing device separate from the computing device(s) on which the facilities 306, 308 execute (i.e. inputting information regarding a scheduled itinerary via a graphical user interface). Para. [0096] recites information identifying a destination associated with a travel itinerary may by inputted by a user, retrieved from user profile 304, and/or determined based on information retrieved from a transport attribute database (i.e. an itinerary is analyzed for identifying information));
ingesting into a rules repository, rule data describing rules, laws or regulations corresponding to a region or location described by the location information extracted from the scheduled itinerary (para. [0096] recites that information on attributes related to the destination, such as information on regulations that are applicable at the destination or a weather at the destination, may be retrieved by the facility 306 from one or more data sources (i.e. ingesting rule data corresponding to location information));
building a database of rules within the rules repository from the rule data, said database of rules comprising a set of rule requirements for the region or location described by the location information extracted from the scheduled itinerary (para. [0096] recites that the facility 306 may then query one or more data sources, such as a data source of applicable regulations at a destination, including government legislation or administrative rules, private policies of the airline or airport at the destination, or other regulations (i.e. building a set of requirements based on rule data));
running one or more simulations using the processing time data and the one or more documents uploaded to the secure storage repository to predict a probability of the traveler completing the rule requirement within the timing requirements extracted from the scheduled itinerary (para. [0092] recites that the vendor may thus monitor eligibility of the household animal to travel by tracking compliance of the one or more conditions. Such monitoring may be useful for the vendor as a departure time associated with the travel itinerary approaches. With the updates from the system 300, the vendor may monitor whether the household animal has become, will become, or is likely to unlikely to become eligible. This allows the vendor to generate predictions of whether the household animal will be eligible to board a transportation vehicle when the departure time arrives (i.e. simulate whether the requirements will be completed within the required time). Para. [0097] recites that risk score facility 308 may determine a quantitative risk score, such as a numerical value, probability, percentage or other suitable type of numerical representation associated with the amount of risk associated with a travel itinerary (i.e. predicting a probability of completing the requirements));
and generating a remediation report displayed by the GUI (fig. 3 and para. [0083] recite a user, who may be a passenger and/or owner of a household animal, may input information into the travel arrangement system 300 through a user interface 302 (i.e. a graphical user interface). Para. [0086] recites the facility 306 may output for presentation to the user the conditions and/or an indication of eligibility for the household animal, such as by outputting for presentation to the user via user interface 302), wherein the remediation report comprises a description of each document of the one or more documents that fails to comply with the rule requirements, the probability of the traveler meeting the rule requirement within the timing requirements extracted from the scheduled itinerary, and a remediation recommendation for complying with the rule requirements (para. [0109] recites that a condition may be determined to be met or not yet met for a variety of other reasons, including when the condition may be linked to submissions of documentation verifying some attribute of the household animal, such as that the animal has recently received an immunization, obtained favorable results from a test (e.g., blood test), and/or was trained to perform as a service dog (i.e. a document fails to comply with a requirement). Para. [0110] recites that the eligibility facility may determine that one or more of the conditions have not yet been met. In such a case, the system may generate a set of conditions to be met, which the user may treat as tasks to complete for the animal to be eligible for travel. A set of conditions may be a comprehensive travel checklist for a travel itinerary with tasks based on the attributes of the household animal, destination, and transport (i.e. a remediation report and recommendation for complying with requirements). Para. [0097] recites that risk score facility 308 may determine a quantitative risk score, such as a numerical value, probability, percentage or other suitable type of numerical representation associated with the amount of risk associated with a travel itinerary (i.e. the probability of completing the requirements)).
However, Alden does not teach uploading one or more each documents tracked by the rule requirements for the region or location to a secure storage repository accessed using biometric data of a traveler associated with the scheduled itinerary.
Zappier teaches uploading one or more each documents tracked by the rule requirements for the region or location to a secure storage repository accessed using biometric data of a traveler associated with the scheduled itinerary (para. [0029] recites that the distributed applications may, for example, allow users and/or entities to upload documents associated with a resource transfer to the blockchain, and further access and read documents from the blockchain (i.e. a document is uploaded to the a secure storage repository). Para. [0040] recites the nodes (of the blockchain) 110 are typically configured to require users and computing systems to be authenticated to access any portion of the blockchain. Accordingly, the nodes 110 may be configured to accept various types of authentication credentials from a user, such as a username and password, secure token, cryptographic key, biometric data, and the like. The data records within the blockchain 241 may further be encrypted using a cryptographic key which is uniquely associated with a particular entity and/or transaction. The entity may be provided with a corresponding key that allows the entity to decrypt exclusively the data records which pertain to the entity. In this way, the system is able to support multiple entities and/or users while maintaining data security and privacy amongst the various entities and/or users (i.e. the secure storage repository can be accessed using biometric data)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by storing the travel documents from Alden using the blockchain storage and biometric methods from Zappier. Alden recites a centralized system for the storage of documents (paragraph [0002]) but does not specifically recite a type of storage.  Using the blockchain storage and biometric access methods from Zappier would allow one of ordinary skill to store important, potentially sensitive personal documents more securely.
However, the combination of Alden and Zappier does not teach wherein ingesting the rule data includes an AI algorithm crawling across a data source and parsing the data source for keywords and metadata; and scraping processing time data from a processing system responsible for performing a transaction using the one or more documents tracked by the rule requirements.
(para. [0035] recites an exemplary data scraping/processing engine can then be deployed across one or more cooperating data stores (e.g., geographically disparate data stores of an enterprise computing environment) to locate, using one or more exemplary correlation/association algorithms, desired regulatory compliance/clinical trial data. In the illustrative operation, exemplary data scraping/processing engine can process various data types and formats including but not limited to meta-data as part of the desired data location operations (i.e. crawling across a data source and parsing for keywords and metadata)); 
and scraping processing time data from a processing system responsible for performing a transaction using the one or more documents tracked by the rule requirements (Alden para. [0099] recites data indicating an amount of time it takes for other household animals to meet these requirements may infer an amount of risk associated with traveling to a particular destination and/or way-point (i.e. processing time data). Awad para. [0035] describes scraping regulatory data, which could include processing time data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by using the scraping methods from Awad to gather regulatory data for the travel assistance system from Alden (as modified by Zappier). Alden states in paragraph [0086] that “the eligibility facility 306 of the travel arrangement system 300 may receive and/or retrieve information from the transport attributes database(s) 310 to evaluate whether a household animal is eligible to travel according to a travel itinerary,” but does not specifically describe how that information is 
Regarding claim 2, the combination of Alden, Zappier, and Awad teaches the method of claim 1, wherein the secure storage repository accessed using biometric data is a blockchain (Zappier para. [0029] recites that the distributed applications may, for example, allow users and/or entities to upload documents associated with a resource transfer to the blockchain, and further access and read documents from the blockchain (i.e. the secure storage repository is a blockchain)).
Regarding claim 4, the combination of Alden, Zappier, and Awad teaches the computer-implemented method of claim 1, further comprising the steps of:
calculating an average processing time for implementing the remediation recommendation to comply with the rule requirements based on the processing time data scraped from the processing system responsible for performing the transaction using the one or more documents tracked by the rule requirements (Alden para. [0099] recites that risk score facility 308 may determine the risk score based on historical data indicating the ability of other household animals to meet a set of conditions associated with traveling to the destination within a period of time (i.e. an average processing time to comply with requirements). Awad para. [0035] describes scraping regulatory data, which could include processing time data); 
and creating a projected timeline using the average processing time to predict compliance of the rule requirements within the timing requirements extracted from the scheduled itinerary (Alden para. [0099] recites as an example, Hawaii regulations require a blood test be submitted 120 days before arrival for any household animals traveling to Hawaii. Historic data could show, for example, that it takes most users at least 45 days to collect the blood sample and supply it (or the results of a test) to be provided to Hawaii (i.e. a projected timeline using the average processing time). This historic data may be used to determine a qualitative risk score for a user who plans to travel to Hawaii (i.e. predict compliance with the requirements), where the risk score may be "high" if the user has less than 165 days before departure, as the historic data may indicate that it is unlikely that there is sufficient time for the user to obtain results of the necessary blood test. In contrast, a "low" risk score may be determined if there are more than 165 days prior to departure because the user may have sufficient time to obtain results from the blood test).
Regarding claim 6, the combination of Alden, Zappier, and Awad teaches the computer-implemented method of claim 1, further comprising the steps of:
identifying the probability of completing the rule requirements within the timing requirements of the scheduled itinerary as being less than a threshold level of probability (Alden para. [0099] recites that risk score facility 308 may determine a risk score that indicates a likelihood that a set of conditions may not be met for the household animal prior to a departure time associated with a travel itinerary (i.e. the probability may be determined to be less than a threshold));
amending the scheduled itinerary (Alden para. [0098] recites that a user traveling with the household animal may use the risk score to assess whether to initially reserve a particular travel itinerary or whether to reschedule to another time (i.e. amend the itinerary)); 
and amending the remediation report as a function of the amended scheduled itinerary (Alden para. [0092] recites that the system 300 may also update the vendor from time-to-time (e.g., occasionally, periodically, or otherwise) on progress of the owner of the household animal toward compliance with each of the conditions for the animal to travel according to the travel itinerary (Examiner’s Note: the broadest reasonable interpretation of updating the system would include an update after amending the itinerary)).
Claim 8 is a system claim and its limitation is included in claim 1. The only difference is that claim 8 requires a computer system comprising: a processor; and a computer-readable storage media coupled to a processor, wherein the computer readable storage media contains program instructions executing a computer-implemented method (Alden para. [0143] recites that a computing device or processor may be programmed to execute instructions when the instructions are stored in a manner accessible to the computing device or processor (i.e. a computer system), such as in a data store (e.g., an on-chip cache or instruction register, a computer-readable storage medium accessible via a bus, a computer-readable storage medium accessible via one or more networks and accessible by the device/processor, etc.))
Claim 9 is a system claim and its limitation is included in claim 2. Claim 9 is rejected for the same reasons as claim 2.
Claim 11 is a system claim and its limitation is included in claim 4. Claim 11 is rejected for the same reasons as claim 4.
Claim 13 is a system claim and its limitation is included in claim 6. Claim 13 is rejected for the same reasons as claim 6.
Claim 15 is a non-transitory computer-readable medium claim and its limitation is included in claim 1. The only difference is that claim 15 requires a computer program product comprising: one or more computer readable storage media having computer-readable program instructions stored on the one or more computer readable storage media, said program instructions executes a computer-implemented method (Alden para. [0142] recites as used herein, "computer-readable media" (also called "computer-readable storage media") refers to tangible storage media. Tangible storage media are non-transitory and have at least one physical, structural component (i.e. a computer readable storage medium)). Therefore, claim 15 is rejected for the same reasons as claim 1.
Claim 16 is a non-transitory computer-readable medium claim and its limitation is included in claim 2. Claim 16 is rejected for the same reasons as claim 2.
Claim 18 is a non-transitory computer-readable medium claim and its limitation is included in claim 4. Claim 18 is rejected for the same reasons as claim 4.
Claim 19 is a non-transitory computer-readable medium claim and its limitation is included in claim 6. Claim 19 is rejected for the same reasons as claim 6.
	
Claims 3, 7, 10, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Alden et al (US 20170330295 A1, herein Alden) in view of Zappier et al (US 20180204213 A1, herein Zappier), in further view Awad et al (US 20090063438 A1, herein Awad), in further view of Costa Faidella et al (US 20170177855 A1, herein Costa Faidella).
Regarding claim 3, the combination of Alden, Zappier, and Awad teaches the computer-implemented method of claim 2, wherein the step of uploading the one or more documents tracked by the rule requirements for the region or location further comprises: initiating a submission of document data to the secure storage repository (Zappier para. [0030] recites the parties may then access the blockchain dashboard to upload or retrieve documents, search historical records, verify transaction progress and/or status of outstanding items (e.g. signed consent documents), post and view trade information, receive notifications regarding action items, review documents and provide approvals, and the like (i.e. initiating an upload of a document to the secure storage repository)).
However, the combination of Alden, Zappier, and Awad does not explicitly teach reading a fingerprint of the traveler touching a touchscreen display; and confirming the fingerprint being read is a valid match to the biometric data of a traveler associated with the scheduled itinerary.
Costa Faidella teaches reading a fingerprint of the traveler touching a touchscreen display (fig. 17 and para. [0110] recite at step 1708 a physical trait of the individual may be determined. In embodiments the physical trait associated with the individual, such as a representation of a biometric identity data of the individual, may be determined from the identity token. For example, physical trait may be determined as data extracted from the identity token. The physical trait may include one or more of a picture of the individual, a representation of a fingerprint of the individual, a representation of a facial pattern of the individual, a representation of an iris pattern of the individual, a representation of a retina pattern of the individual, a representation of a voice of the individual, a representation of a deoxyribonucleic acid (DNA) pattern of the individual, etc. (i.e. reading a fingerprint)); 
and confirming the fingerprint being read is a valid match to the biometric data of a traveler associated with the scheduled itinerary (fig. 17 and para. [0111] recite at step 1710, the determined physical trait may be verified against the individual presenting the identity token to invoke the identity. Para. [0112] recites at step 1712, access to the restricted access system may be authorized or denied as a function of the results of the verification of the identity and the verification of the extracted data (i.e. confirming that the fingerprint is a match to the user)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by utilizing the fingerprint reading methods from Costa Faidella to verify a user’s identity in order to access travel documents from Alden stored on the blockchain from Zappier (as modified by Awad). Zappier and Costa Faidella both involve accessing information in a blockchain using biometric data; however, Zappier does not specifically describe using fingerprint access to confirm a secure document upload. Costa Faidella describes matching a user’s biometric data (i.e. a fingerprint) in order to access documents stored on a blockchain, but does not describe the process of uploading those documents. One of ordinary skill would benefit from this 
Regarding claim 7, the combination of Alden, Zappier, and Awad teaches the computer-implemented method of claim 1, further comprising the step of:
retrieving, from the blockchain, each document submitted by the traveler (Zappier para. [0044] recites that the blockchain dash board 300 may provide a graphical interface which enables the user to deploy and retrieve financial information and documents to and from the permissioned blockchain through the use of various decentralized applications (i.e. retrieving documents from the blockchain)); 
and confirming completion of the rule requirements based on each document present in the blockchain (Alden fig. 5 and para. [0119] recite block 550, wherein the eligibility facility outputs whether the household animal is eligible to travel according to the travel itinerary in response to determining whether the set of conditions for the household animal is met (i.e. confirming completion of the requirements)).
However, the combination of Alden and Zappier does not explicitly teach executing the scheduled itinerary; and scanning the traveler for biometric data, and matching the scanned biometric data capable of accessing the secured storage repository, using a verification device comprising a biometric system, within the region or location, or en route to the region or location of the scheduled itinerary; and matching scanned biometric data collected by the biometric system to the biometric data needed to access the secure storage repository.
Costa Faidella teaches executing the scheduled itinerary (Examiner’s Note – see the 112(b) rejection of claims 7 and 20 for the interpretation of “executing the scheduled itinerary); scanning the traveler for the biometric data capable of accessing the secured storage repository, using a verification device comprising a biometric system, within the region or location, or en route to the region or location of the scheduled itinerary (fig. 22 and para. [0134] recite step 2218, wherein data related to the individual, such as a representation of a biometric feature of the individual, may be received by the restricted access system subsequent to the initial verification phase. A biometric feature may be received via a scanning of the biometric feature by the restricted access system. A biometric feature scanning apparatus may include a scanning device to scan the biometric feature of the individual corresponding to a determined physical trait (i.e. scanning for biometric data). Para. [0111] recites a biometric feature scanning and comparison apparatus may include a scanning device to scan a biometric feature of the individual corresponding to the physical trait, and a processing device to compare the scanned feature to the physical trait (i.e. a verification device). Para. [0113] recites fig. 18 depicts an exemplary embodiment of the system of fig. 1 in the context of a governmental border crossing or identity checking station. The system may include the identity integration system 24, one or more passport or governmental identity provider systems 28A as an embodiment of the identity provider system 28, a traveler or citizen identity user system 32A as an embodiment of the identity user system 32, and a border control or identity checking system 36A as an embodiment of the restricted access system 36 (i.e. scanning the user for biometric data can occur when a user is at a travel checkpoint en route to the region of their scheduled itinerary));
and matching biometric data collected by the biometric system to the biometric data needed to access the secure storage repository (fig. 22 and para. [0135] recite step 2220, wherein the determined physical trait may be verified against the received biometric data (i.e. matching the scanned biometric data). The physical trait may be verified against the received biometric data to provide the subsequent, relatively less rigorous verification of the enhanced verification process. Fig. 9 and para. [0087] recite step 906, wherein one or more transactions may be generated to store an identifier representing the received identity data on a blockchain (i.e. the identity data was stored in the blockchain));
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by utilizing the biometric scanning and matching features from Costa Faidella to access the travel documents from Alden stored on the blockchain from Zappier (as modified by Awad). Zappier and Costa Faidella both involve accessing information in a blockchain using biometric data; however, Zappier does not specifically describe how to use the biometric data to access data stored on the blockchain. One of ordinary skill would benefit from using the biometric scanning and matching features from Costa Faidella to ensure the security of personal data stored on the blockchain. 
Claim 10 is a system claim and its limitation is included in claim 3. Claim 10 is rejected for the same reasons as claim 3.
Claim 17 is a non-transitory computer-readable medium claim and its limitation is included in claim 3. Claim 17 is rejected for the same reasons as claim 3.
Claim 20 is a non-transitory computer-readable medium claim and its limitation is included in claim 7. Claim 20 is rejected for the same reasons as claim 7.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH M FEITL whose telephone number is (571)272-8350. The examiner can normally be reached on M-F 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B. Zhen can be reached on (571) 272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/L.M.F./Examiner, Art Unit 2121                                                                                                                                                                                           

/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121